Citation Nr: 0630327	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  95-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

After the RO issued its July 1995 rating decision, the 
veteran moved.  He now lives in Texas, in the jurisdiction of 
the RO that certified his appeal to the Board for 
adjudication.

In October 2001, the Board remanded this claim to the RO for 
additional action.  In January 2005, the Board affirmed the 
RO's July 1995 rating decision denying the veteran a higher 
initial evaluation for PTSD.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2006, based on a Joint 
Motion for Partial Remand (joint motion), the Court issued an 
Order remanding the claim to the Board for compliance with 
instructions in the joint motion.    

The Board in turn REMANDS this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to an initial evaluation in 
excess of 50 percent for PTSD.  He asserts that the 50 
percent evaluation assigned this disability does not 
accurately reflect the severity of his PTSD symptomatology.  
He requests an increase to at least 70 percent for such 
symptomatology.  Additional action is necessary before the 
Board can decide this claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has not provided the veteran adequate notice and assistance 
with regard to his claim.  Therefore, to proceed in 
adjudicating this claim would prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

As the parties point out in their joint motion, this case is 
subject to Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
and, as such, the Board must determine whether staged ratings 
are appropriate.  The parties explain that, in its prior 
decision, the Board relied wholly on a report of a January 
2003 VA examination in concluding that an initial evaluation 
in excess of 50 percent had not been met.  The parties note 
that, pursuant to applicable diagnostic criteria, the Board 
should have considered all medical evidence of record and 
made a finding as to whether, at any time during the appeal 
period, the veteran's PTSD rendered him deficient in most 
areas such as work, school, family relations, judgment, 
thinking and mood.  The parties take issue with the Board's 
determination that it could not rely upon various Global 
Assessment of Functioning (GAF) scores dated prior to January 
2003 because medical professionals attributed such scores not 
only to the veteran's PTSD, but also to other mental 
disorders.  The parties note that, in so finding, the Board 
was presenting its own unsubstantiated medical opinion.   

Given the parties' comments, and pursuant to 38 U.S.C.A. § 
5103A (West 2002), VA must further assist the veteran by 
providing him another medical examination in support of his 
claim.  Such an examination is necessary because, at present, 
the claims file does not include sufficient medical 
information to respond to the parties' comments and comply 
with the instructions in the joint motion.  

In addition, on March 3, 2006, the Court held that the notice 
requirements of the VCAA apply to all five elements of a 
service connection claim, including: 
(1) veteran status; (2) existence of disability; (3) a 
connection between service and disability; (4) degree of 
disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  
The Court further held that notice under the VCAA must inform 
the claimant that, if the RO grants his or her service 
connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
also explain to the veteran how it will determine the 
disability rating and effective date to be assigned.  Id. at 
486.

In this case, the RO provided the veteran VCAA notice on his 
claim for a higher initial evaluation for PTSD.  However, 
this notice does not comply with the requirements of the law 
as found by the Court in Dingess/Hartman.  To ensure that the 
veteran's due process rights are not violated, VA should 
provide the veteran more comprehensive notice on remand.    

Based on the foregoing, the Board remands this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim for a higher 
initial evaluation for PTSD, which 
satisfies the requirements of the Court's 
holdings in Pelegrini II, Quartuccio and 
Dingess/Hartman.

2.  Afford the veteran a VA PTSD 
examination in support of his claim for a 
higher initial evaluation.  The purpose of 
such an examination is to determine 
whether, at any time since the veteran 
filed his claim for service connection for 
PTSD, his PTSD, alone, rendered him more 
than 50 percent disabling.  Forward the 
claims file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all symptoms of the 
veteran's PTSD;   

b) if the veteran exhibits symptoms 
of more than one mental disorder, 
including PTSD, distinguish the 
symptomatology of his PTSD from that 
of all other mental disorders; 

c) if such symptoms are 
indistinguishable, so state this 
fact in writing in the examination 
report;

d) specifically opine whether, at 
present, the veteran's PTSD, alone, 
causes severe impairment in the 
veteran's abilities to establish and 
maintain effective or favorable 
relationships and to obtain and 
retain employment, or a demonstrable 
inability to obtain or retain 
employment, totally incapacitating 
psycho-neurotic symptoms, and/or 
virtual isolation in the community; 

e) specifically opine whether, at 
present, the veteran's PTSD, alone, 
causes occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking and 
mood, or total occupational and 
social impairment; 

f) specifically opine whether, prior 
to November 1996, the veteran's 
PTSD, alone, caused severe 
impairment in the veteran's 
abilities to establish and maintain 
effective or favorable relationships 
and to obtain and retain employment, 
or a demonstrable inability to 
obtain or retain employment, totally 
incapacitating psycho-neurotic 
symptoms, and/or virtual isolation 
in the community; 

g) specifically opine whether, at 
any time after November 1996, but 
prior to the examination, the 
veteran's PTSD, alone, caused severe 
impairment in the veteran's 
abilities to establish and maintain 
effective or favorable relationships 
and to obtain and retain employment, 
or a demonstrable inability to 
obtain or retain employment, totally 
incapacitating psycho-neurotic 
symptoms, and/or virtual isolation 
in the community; 

h) specifically opine whether, at 
any time after November 1996, but 
prior to the examination, the 
veteran's PTSD, alone, caused 
occupational and social impairment 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking and 
mood, or total occupational and 
social impairment; 

i) in evaluating the past severity 
of the veteran's PTSD, distinguish 
all symptoms of the veteran's PTSD 
from that of all other mental 
disorders; 

j) if such symptoms are 
indistinguishable, so state this 
fact in writing in the examination 
report; and

k) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Once the VA examiner completes his or 
her report, review it to ensure that it 
includes responses to all questions posed 
above.  If the report is deficient in any 
way, return it to the VA examiner for an 
addendum opinion.

4.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
Consider the claim pursuant to the 
pertinent regulations in effect prior to 
November 7, 1996 and as of November 7, 
1996.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


